LOAN AGREEMENT
THIS LOAN AGREEMENT, is made this Seventeenth day of February ,2011, by and
among Tongli Pharmaceuticals(USA), Inc., a Delaware corporation (hereinafter
knows as “BORROWER”) and Hua Sky Investment Ltd, organized under the Business
Companies Act of the British Virgin Islands (hereinafter knows as “LENDER”).
BORROWER and LENDER shall collectively be known herein as “the Parties”. In
determining the rights and duties of the Parties under this Loan Agreement, the
entire document must be read as a whole.
 
In order to define the rights and obligations of the Borrowers and the Lender
under relevant loan arrangements, the Parties hereby agree as follows:
 
Article 1 Amount and Interest Rate of Loan                             
 
1.1 Subject to the terms and conditions herein, the Lender agrees to provide the
Borrowers with a loan with the principal of $27,727
 
1.2 The interest rate of the Loan hereunder is nil, i.e., no interest is accrued
thereupon.
 
Article 2 Use and Term of Loan
 
2   The term of the Loan hereunder shall be five (5) years, counted from the day
when the Loan is provided.
 
Article 3 Repayment
 
3.1 The Lender may, at its absolute discretion, deliver a repayment notice
(hereinafter, the "Repayment Notice") thirty (30) days in advance to the
Borrowers at any time, to require either Borrower (or both Borrowers) to repay
the Debt in full or in part.
 
3.2 Any Borrower may at any time serve a repayment application (hereinafter, the
"Repayment Application") thirty (30) days in advance to the Lender, applying for
repayment of the Debt in full or in part.
.
Article 4 Confidentiality
 
4.1 Regardless of the termination of this Agreement, the Borrowers shall be
obliged to keep in confidence the following information (hereinafter
collectively the "Confidential Information"): (i) the execution, performance and
the contents of this Agreement; and (ii) the business secret, proprietary
information and customer information of the Lender known to or received by the
Borrowers in connection with the execution and performance of this Agreement.
The Borrowers are only entitled to use such Confidential Information for the
performance of its obligations hereunder. The Borrowers shall not disclose the
above Confidential Information to any third party without the written permission
of the Lender; otherwise it shall be liable to the default liability and
indemnify the losses of the Lender.
 
 
 

--------------------------------------------------------------------------------

 
 
4.2 Upon termination of this Agreement, the Borrowers shall, upon request by the
Lender, return, destroy or otherwise dispose of all the documents, materials or
software containing the Confidential Information and cease to use such
Confidential Information.
 
Article 5 Notices
 
5.1 Any notice, request, demand and other correspondence required by or made in
accordance with this Agreement shall be in writing and delivered to the relevant
Party.
 
5.2 Any of the aforementioned notices or other correspondence shall be deemed to
have been given upon delivery when it is transmitted by facsimile; or upon
handover to the receiver when it is delivered in person, or on the fifth (5) day
after posting when it is delivered by mail.
 
Article 6 Defaulting Liabilities
 
6.1 The Borrowers undertake to hold the Lender harmless and indemnify the Lender
against any actions, charges, claims, costs, damages, demands, expenses,
liabilities, losses and proceedings which the Lender may suffer or be subject to
as a result of any default by the Borrowers of its obligations hereunder.
 
6.2 Notwithstanding any other provisions herein, the validity of this Article
shall survive the suspension or termination of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
 (Signature page)
 
IN WITNESS WHEREOF, the Parties have caused this Loan Agreement to be executed
as of the date and in the place first set forth above.
 
Tongli Pharmaceuticals (USA), Inc.
 
By:
 
Name: Mingli Yao
 
Title: Chief Executive Officer
 
Hua Sky Investment Ltd
 
By:
 
Name: Mingli Yao
 
Title: President
 
 
 

--------------------------------------------------------------------------------

 
 